                 Case 5:20-cv-00185-TES Document 5 Filed 06/02/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


MANDRIEZ SPIVEY,

             Plaintiff,
                                                               CIVIL ACTION NO.
v.
                                                                5:20-cv-00185-TES
WARDEN DOE, et al.,

             Defendants.


                                                ORDER



            Plaintiff Mandriez Spivey, who was formerly incarcerated for possession of a

 firearm by a convicted felon, alleges his constitutional rights were violated while at FCI

 Bennettsville in 2014.1 However, Spivey has filed his claim well after the two-year

 statute of limitations has already run. Accordingly, as explained in greater detail below,

 the Court DISMISSES Spivey’s complaint.

                                          BACKGROUND

            On November 3, 2010, Spivey was sentenced in the Middle District of Georgia for

 possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

 924(a)(2).2 His sentence was originally for 85 months in the Bureau of Prisons followed



 1   [Doc. 1].

 2Issuance of Summons, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-00017 (M.D.Ga.
 June 1, 2020) ECF No. 214.
           Case 5:20-cv-00185-TES Document 5 Filed 06/02/20 Page 2 of 4



by three years of Supervised Release.3 On October 19, 2018, his supervised release

began.4 However, on October 22, 2018, Spivey admitted to using ecstasy to deal with his

psychological issues in violation of his parole.5 Spivey’s mental health issues continued,

and the Court has repeatedly ordered his commitment to the custody of the United

States Attorney General for further psychiatric or psychological evaluation.6 Most

recently, Spivey was placed in a Federal Medical Center in Butner, North Carolina for

evaluation and then transferred to the Butts County Jail in April 2020.7 On May 4, 2020,

the Court ordered Spivey’s release from custody and instructed the U.S. Probation

Office to supervise his release and participation in a mental health treatment program.8




3   Id.

4   Id.

5Issuance of Summons, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-00017 (M.D.Ga. Oct.
23, 2018) ECF No. 150.

6Order of Commitment, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-00017 (M.D.Ga.
Oct. 30, 2018) ECF No. 161; Order of Commitment, United States of America v. Mandriez Ramon Spivey, No.
5:10-cr-00017 (M.D.Ga. Mar. 20, 2019) ECF No. 176; Order for Further Evaluation, United States of America
v. Mandriez Ramon Spivey, No. 5:10-cr-00017 (M.D.Ga. Sept. 27, 2019) ECF No. 189; Order Granting
Extension of Time, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-00017 (M.D.Ga. Jan. 21,
2020) ECF No. 198.

7Order for Further Evaluation, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-00017
(M.D.Ga. Sept. 27, 2019) ECF No. 189; Notice the Defendant is Back in the District, United States of America
v. Mandriez Ramon Spivey, No. 5:10-cr-00017 (M.D.Ga. Apr. 16, 2020) ECF No. 206;
https://www.bop.gov/inmateloc/, search for “Spivey, Mandriez,” Register Number 94155-020, last
accessed June 2, 2020.

8Order Dismissing Petition for Revocation, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-
00017-LAG (M.D.Ga. May 4, 2020) ECF No. 212; Order Modifying the Conditions or Terms of
Supervision, United States of America v. Mandriez Ramon Spivey, No. 5:10-cr-00017-LAG (M.D.Ga. May 5,
2020) ECF No. 213.

                                                     2
                 Case 5:20-cv-00185-TES Document 5 Filed 06/02/20 Page 3 of 4



                                                DISCUSSION

           I.        Motion for Leave to Proceed in Forma Pauperis [Doc. 2]

           In his Motion for Leave to Proceed in Forma Pauperis, Plaintiff indicates that he

has no savings and no source of income for the last twelve months.9 After reviewing

Plaintiff’s application, the Court concludes that he has sufficiently demonstrated his

inability to pay the requisite filing. In light of these facts, the Court GRANTS Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis.

           II.       Frivolity Review

           Because the Court grants Plaintiff’s Motion for Leave to Proceed in Forma Pauperis,

it must review Plaintiff’s Complaint to ensure that it states a claim for which relief may

be granted.10 A court must dismiss a complaint filed in forma pauperis if at any time the

court determines the action is frivolous or malicious or that it fails to state a claim on

which relief can be granted.11 “Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”12

           Here, the statute of limitations has clearly run on any claim Spivey seeks to bring

pursuant to 42 U.S.C. § 1983. Spivey has not been at FCI Bennettsville since at least




9   [Doc. 2, pp. 1—2].

10   See 28 U.S.C. § 1915(e)(2).

11   28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

12   Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                                         3
               Case 5:20-cv-00185-TES Document 5 Filed 06/02/20 Page 4 of 4



2014.13 Section 1983 does not have its own statute of limitations but borrows the forum

state's personal injury statute of limitations.14 In Georgia, § 1983 claims have a two-year

statute of limitations.15 Further, “[t]he statute of limitations for section 1983 causes of

action arising in South Carolina is three years[,]” where the incidents giving rise to this

action occurred.16 Accordingly, any claim Spivey seeks to bring is clearly barred by the

statute of limitations.

                                                CONCLUSION

            For the foregoing reasons, the Court GRANTS Spivey’s Motion for Leave to

Proceed in Forma Pauperis [Doc. 2]. However, the Court DISMISSES without prejudice

his Complaint [Doc. 1] as frivolous since the applicable statute of limitations has run.17

The Court DIRECTS the Clerk of Court to close this case and to enter judgment

accordingly.

            SO ORDERED, this 3rd day of June, 2020.

                                                      s/ Tilman E. Self, III
                                                      TILMAN E. SELF, III, JUDGE
                                                      UNITED STATES DISTRICT COURT

13   [Doc. 1, p. 4].

14   Reynolds v. Murray, 170 F.App’x 49, 50 (11th Cir. 2006); Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003).

15   Wilson v. Hamilton, 135 F.App’x 213, 214 (11th Cir. 2005).

 Hamilton v. Middleton, No. 4:02-1952-23, 2003 WL 23851098, at *4 (D.S.C. June 20, 2003) (citing S.C.Code
16

Ann. § 15–3–530(5)).

17The Court acknowledges that a dismissal without prejudice of a case in which the statute of limitations
has run is tantamount to a dismissal with prejudice; however, the statute of limitations ran on the § 1983
claims prior to the filing of this suit and not during its pendency.

                                                          4
